Citation Nr: 0008689	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-02 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether a well-grounded claim of entitlement to service 
connection for hearing loss has been submitted.

2.  Whether a well-grounded claim of entitlement to service 
connection for tinnitus has been submitted.

3.  Whether a well-grounded claim of entitlement to service 
connection for a gastrointestinal disability has been 
submitted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran
INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1942 to November 1945.

This appeal arose from an August 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO) which denied the veteran's 
claims of entitlement to service connection for several 
claimed disorders, among them hearing loss, tinnitus and a 
gastrointestinal disability.  

In June 1998, the veteran withdrew in writing his appeal as 
to the issues of service connection for hypertension; service 
connection for eye problems; and service connection for 
arthritis.  See 38 C.F.R. § 20.204 (1999).  Accordingly, 
those issues are not for consideration by the Board of 
Veterans' Appeals (the Board).


FINDINGS OF FACT

1.  The veteran was exposed to noise as an aviation radioman 
during service.  There is no competent medical evidence of 
any current hearing loss or tinnitus, no evidence of hearing 
loss or tinnitus during service, and no competent medical 
evidence demonstrating a nexus between the veteran's claimed 
hearing loss and tinnitus and his naval service.

2.  The veteran has an acute episode of gastroenteritis in 
February 1943.  There is no competent medical evidence of any 
current gastrointestinal disability and no competent medical 
evidence demonstrating a nexus between the veteran's claimed 
gastrointestinal problems and his naval service, including a 
four day episode of gastroenteritis in February 1943.



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a 
gastrointestinal disability.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for several 
disabilities which he contends began during or are related to 
his World War II service.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issues on appeal; and then 
analyze the veteran's claims and render a decision.

Factual background

The official records, as well as the veteran's personal 
testimony, indicate that he served as an aviation radioman in 
blimp squadrons during World war II.

The veteran's service medical records have been carefully 
reviewed.  There is a report of an episode of acute 
gastroenteritis in February 1943, which was treated with 
bismuth and paregoric.  The veteran was returned to duty four 
days later.  His separation physical examination noted the 
episode of gastroenteritis in February 1943; the veteran's 
abdomen was pronounced normal.  Hearing was 15/15 to spoken 
voice and no disease or defects of the ears was noted.  No 
problems were identified in the summary of defects and the 
veteran was found to be physically qualified for discharge 
from service.

There are no pertinent medical or other records for over 50 
years after service.

In March 1997, the veteran filed a claim of entitlement to 
service connection for several claimed disorders.  In an 
accompanying Statement in Support of Claim (VA Form 4138), he 
contended that he had hearing loss and tinnitus which were 
due to exposure to loud engine noises as a crew member aboard 
U.S. Navy blimps during World War II.  He further stated that 
he had constant gastrointestinal problems since an episode in 
which he was hospitalized for two weeks in early 1945.

In his October 1997 Notice of Disagreement, the veteran 
elaborated on the matter of noise exposure during service.  
He noted that he was aloft for up to 32 hours on submarine 
surveillance missions.  He pointed out that his position 
aboard the airship was in close proximity to the right engine 
and he submitted a picture of himself on a blimp in 1943, 
with the engine clearly visible through a window in the 
background.  With respect to gastroenteritis, he referred to 
the hospitalization in 1943 and indicated that he had stomach 
problems thereafter, which he self-medicated with over-the-
counter medications.

The veteran testified at a personal hearing at the RO on June 
2, 1998.  The veteran essentially reiterated his previous 
statements.  He stated that he had not sought treatment for 
gastrointestinal problems over the years but that instead 
treated himself with over-the-counter medications such as 
Rolaids(r).  He stated that he noticed hearing loss and 
constant noise in his ears during service which had continued 
thereafter.  he did not wear hearing aids and has not sought 
medical treatment for tinnitus.

During the hearing, the veteran mentioned being treated by a 
Dr. C. and a Dr. P.  The VA Hearing Officer indicated that he 
would make an attempt to obtain medical treatment records of 
the veteran from those two physicians.  However, in a 
statement dated June 17, 1998, the veteran indicated that 
both doctors died several years earlier and their records 
were not available.  The veteran requested the Hearing 
Officer to make a decision based on the evidence then of 
record.

In a July 1998 decision, the Hearing Officer continued to 
deny all three of the veteran's claims as not well grounded.  
The hearing officer in based his decision on the fact that 
there was no evidence that any of the three claimed 
disabilities currently existed and no evidence that any of 
the claimed disabilities are related to service.

Relevant law and regulations

Service connection - in general

Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 505, 505 (1992).  

Service connection - hearing loss

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if permanent hearing loss 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999); Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).

38 C.F.R. § 3.303(d) (1999), discussed above, also applies to 
such claims.  "If evidence should sufficiently demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service. . . . 
"  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Well grounded claims

The threshold question is whether an appellant has presented 
evidence of a well-grounded claim, that is, a claim which is 
plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's, and 
the claimant's alone.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) [emphasis added].  It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim to be well grounded, there must have 
been presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); see Watai v. 
Brown, 9 Vet. App. 441, 443 (1996).  

In ascertaining whether a claim is well grounded, the 
truthfulness of evidence proffered in its support is 
presumed, unless such evidence is not competent or is 
patently incredible.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, supra.

Analysis

The veteran contends, in substance, that he has ear and 
gastrointestinal disabilities which began during his World 
War II service.  With respect to the former, he has referred 
to many hours of exposure to engine noise while on patrol in 
blimps.  Concerning the latter, he points to the documented 
episode of gastroenteritis during service.  The veteran 
further contends that he has had the claimed disabilities 
continuously since service.

As discussed in detail above, in order for a claim to be well 
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); of a current disability (a medical diagnosis); and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

With respect to the matter of in-service incurrence, the 
Board has absolutely no reason to doubt the veteran's 
statements and testimony as to noise exposure.  In addition, 
the service medical records document an episode of 
gastroenteritis in February 1943.  The Board believes that 
such evidence arguably satisfies the first prong of Caluza, 
notwithstanding the normal separation physical examination in 
November 1945.

With respect to the second and third Caluza elements, current 
disability and medical nexus evidence, such is lacking as to 
all three claimed disabilities.  There is no medical evidence 
that the veteran currently has hearing loss, tinnitus and/or 
a gastrointestinal problem.  Further, there is no competent 
medical evidence linking such claimed disabilities to the 
veteran's naval service.

In essence, the veteran has rendered an opinion which 
indicates that he has current disabilities which had their 
inception during service.  However, the record does not show 
that the veteran possess the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert in order for such statements to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and 
therefore that evidence does not establish that the claim is 
plausible.  Grottveit v. Brown, 5 Vet. App 91, 93 (1993). 
Thus, the veteran's opinion is not sufficient to well-ground 
the claim.

The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision of 
38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent.  
See also Voerth v. West, 13 Vet. App. 117, 120 (1999).

In this case, although the veteran is contending that he has 
had continuous symptomatology for over 50 years, as indicated 
above the requisite medical nexus evidence is lacking.

The veteran's representative has raised 38 U.S.C.A. 
§ 1154(a), which requires that VA consider the places, types 
and circumstance of each veteran's service.  As discussed 
above, the Board has done so in acknowledging that the 
veteran was exposed to noise in service.  38 U.S.C.A. § 1154 
does not, however, obviate the necessity of the veteran 
submitting medical nexus evidence.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996). 

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997). So it is in this case.

In summary, for the reasons and bases expressed above, the 
Board concludes that well grounded claims of entitlement to 
service connection for hearing loss, tinnitus and a 
gastrointestinal disorder have not been submitted.  The 
benefits sought on appeal are accordingly denied.

Additional comment

VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has held that the obligation exists only 
in the limited circumstances where the claimant has 
referenced other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  As discussed above, the RO 
Hearing Officer was aware of these considerations [see the 
hearing transcript, page 6].  However, the medical treatment 
records referred to by the veteran during his personal 
hearing no longer exist.  VA is not on notice of any other 
known and existing evidence which would make the veteran's 
service connection claim plausible.  The Board's decision 
serves to inform the veteran of the kind of evidence which 
would be necessary to make his claims well-grounded, 
specifically medical evidence of current disabilities and 
medical nexus evidence linking such disabilities to his naval 
service.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for hearing loss is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for tinnitus is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a gastrointestinal disability is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  Libertine v. Brown involved 38 U.S.C.A. § 1154(b), pertaining to combat veterans.  The veteran does not 
appear to contend that he is a combat veteran.  The Court's reasoning in Libertine , in the Board's opinion, 
would apply also to non combat veterans.
- 2 -


- 1 -


